— Judgment, Supreme Court, New York County (Bernard J. Fried, J.), entered March 24, 2008, awarding plaintiff nominal damages of $1, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered October 29, 2007, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
We find no basis for disturbing Justice Fried’s credibility determinations and we affirm the judgment entered March 24, 2008 for the reasons stated by Justice Fried in his written decision explaining his award of nominal damages to plaintiff (17 Misc 3d 1123LA], 2007 NY Slip Op 52120[U] [2007]). Concur— Tom, J.P., Friedman, Gonzalez, Sweeny and McGuire, JJ.